PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
Francesc Guim Bernat et al.
Application No. 17/025,643
Filed: September 18, 2020
Attorney Docket No. AA3295-US-C1
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:



This is a decision on the petition under 37 CFR 1.313(c)(2), filed December 16, 2021, to withdraw the above-identified application from issue after payment of the issue fee..

A review of the record discloses that an auto grant decision was mailed December 16, 2021, which GRANTED the e-petition to withdraw the application from issue in the above-identified application from issue December 16, 2021.  For this reason, the petition is deemed to be unnecessary and is DISMISSED AS MOOT.


Telephone inquiries should be directed to JoAnne Burke at (571) 272-4584.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions